DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-2, 5-6, 11-12 & 15-16 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections under 35 USC 103, therefore the rejections are withdrawn.  

Information Disclosure Statement (IDS)
Applicant’s IDS submission on 8/12/2020 & 11/12/2020 are accepted.

Allowable Subject Matter
Claims 1-2, 5-6, 11-12 & 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
 enrolling, by a server computer, a plurality of resource providing entities in a tokenization program; receiving, by the server computer from an authorization computer, account information associated with a newly generated account by the authorization computer, wherein the account information includes a real account identifier associated with the newly generated account; sending, by the server computer to the authorization computer, a list of participating resource providing entities based on the plurality of resource providing entities enrolled in the tokenization program, wherein the authorization computer prompts a user operating a user device to make a selection from the list of participating resource providing entities on a user interface displayed on the user device, and prior to sending, the method further comprises: determining that at least one of the participating resource providing entities has stored payment information for the user; and indicating that the at least one of the participating resource providing entities is a pre-selected entity on the list of participating resource providing entities; receiving, by the server computer, a selection of one or more resource providing entities from the participating resource providing entities via the user interface, wherein the selection of the one or more resource providing entities by the user excludes the at least one of the participating resource providing entities having stored payment information for the user; receiving, by the server computer over a communications network, a request to issue one or more payment tokens associated with an account of the user for the one or more resource providing entities; for each of the one or more resource providing entities: generating, by the server computer, a payment token associated with the newly generated account of the user, 
The prior arts in the field, such as the combination of US20170091757A1; US20140164243A1; US20150012400A1; and US20170017958A1, teaches a similar apparatus as claims 1 and 11, except that the claimed invention is using a specific architecture of computers to do different things. Lloyd allows a user to select a merchant for a token does not clearly teach the sending of a list of “participating resource providing entities” (merchants) to an authorization computer (issuer).  None of the cited references clearly teach or suggest this feature.  Therefore, prior arts (US20170091757A1; US20140164243A1; US20150012400A1; and US20170017958A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1 and 11. 

Viewed as a whole, in the ordered combination of elements that teaches a server computer and a method of “enrolling, by a server computer, a plurality of resource providing entities in a tokenization program; receiving, by the server computer from an authorization computer, account information associated with a newly generated account by the authorization computer, wherein the account information includes a real account identifier associated with the newly generated account; sending, by the server computer to the authorization computer, a list of participating resource providing entities based on the plurality of resource providing entities enrolled in the tokenization program, wherein the authorization computer prompts a user operating a user device to make a selection from the list of participating resource providing entities on a user interface displayed on the user device, and prior to sending, the method further comprises: determining that at least one of the participating resource providing entities has stored payment information for the user; and indicating that the at least one of the participating resource providing entities is a pre-selected entity on the list of participating resource providing entities; receiving, by the server computer, a selection of one or more resource providing entities from the participating resource providing entities via the user interface, wherein the selection of the one or more resource providing entities by the user excludes the at least one of the participating resource providing entities having stored payment information for the user; receiving, by the server computer over a communications network, a request to issue one or more payment tokens associated with an account of the user for the one or more resource providing entities; for each of the one or more resource providing entities: generating, by the .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	2/3/2021    

/JAMES D NIGH/             Senior Examiner, Art Unit 3685